EXHIBIT 10.1

 

AMENDMENT NO. FOUR
TO BUILD-TO-SUIT LEASE

 

THIS AMENDMENT NO. FOUR (“Amendment”) is made and entered into as of March 31,
2009, effective as of February 1, 2009 (the “Effective Date”), by and between
HCP BTC, LLC (formerly known as Slough BTC, LLC), a Delaware limited liability
company (“Landlord”) and RIGEL PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain Build-To-Suit
Lease dated as of May 16, 2001 (the “Original Lease”), as amended by Amendment
No. One to Build-to-Suit Lease dated as of October 18, 2002 (the “First
Amendment”), by Amendment No. Two to Build-to-Suit Lease dated as of January 31,
2005 (the “Second Amendment”), and by Amendment No. Three to Build-to-Suit Lease
dated as of July 24, 2006 (the “Third Amendment”) (the Original Lease and the
First Amendment, Second Amendment and Third Amendment being referred to herein
collectively as the “Lease”), pursuant to which Landlord leases to Tenant, and
Tenant leases from Landlord, the two connected buildings commonly known as 1170
Veterans Boulevard and 1180 Veterans Boulevard, containing approximately 146,923
square feet in the aggregate, in the Britannia Oyster Point business park, South
San Francisco, California.

 

B.            The Third Amendment provided for the deferral of a portion of
Tenant’s monthly rental obligation for the months from and including May 2006
through December 2007; for the conversion of such deferred rent, together with
interest accrued thereon, to an “Amortizable Balance” (as defined in the Third
Amendment) as of December 31, 2008; and for the repayment of such Amortizable
Balance by Tenant over a period of four (4) years beginning in January 2009
pursuant to a repayment schedule prescribed in the Third Amendment.

 

C.            The Amortizable Balance as of December 31, 2008 was $7,024,284. 
Tenant made one amortization payment with respect to such Amortizable Balance in
January 2009.

 

D.            The parties wish to amend the Lease, effective as of the Effective
Date, to provide for, inter alia, (i) a deferral of repayment of the remaining
portion of the Amortizable Balance (redefined below for purposes of this
Amendment as the “Deferral Amount”), (ii) a revised set of terms governing
payment of the unpaid balance of such Deferral Amount, and (iii) the
cancellation of an existing warrant and issuance of a new warrant to Landlord or
its nominee, all subject to the terms and conditions set forth herein.

 

E.             Unless otherwise defined herein, all capitalized terms have the
meanings assigned to them in the Lease.

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Calculation and Payment of Deferral Amount.

 

(a)           The parties agree that the remaining Amortizable Balance as of the
Effective Date was $6,850,786 (the “Deferral Amount”).  The unpaid balance of
the Deferral Amount shall be deemed to increase at the rate of twelve percent
(12%) per annum, compounded monthly, during the Delay Period as defined below
(the Deferral Amount, as so increased from time to time, being sometimes
referred to herein as the “Adjusted Deferral Amount” and the amount by which the
Adjusted Deferral Amount from time to time exceeds the initial Deferral Amount
as specified above being sometimes referred to herein as the “Delay Period
Adjustment Amount”).  For purposes of this Amendment, the term “Delay Period”
means the period from and including the Effective Date until and including the
earlier of (i) June 30, 2010 or (ii) the date the Adjusted Deferral Amount has
been paid in full by Tenant.

 

(b)           Tenant shall pay the Adjusted Deferral Amount, together with
accrued interest (if any) pursuant to this subparagraph (b), in accordance with
the provisions of this subparagraph (b).  Payments made by Tenant under the
Lease shall be applied first to Tenant’s monetary obligations due or past due
under the Lease other than pursuant to this subparagraph (b) (including, but not
limited to, Tenant’s obligations for payment of monthly minimum rent, Operating
Expenses, and additional rent payable under any applicable provisions of the
Lease as it existed prior to Amendment No. Three), and shall be applied to
Tenant’s obligations under this subparagraph (b) only after all such other
monetary obligations are current.  All amounts paid or payable by Tenant
pursuant to this subparagraph (b) shall constitute additional rent under the
Lease and, when paid and properly applicable to Tenant’s obligations under this
subparagraph (b), shall be applied first to accrued interest (if any) pursuant
to the provisions of this subparagraph (b), then to the Delay Period Adjustment
Amount, and then to the remaining balance of the Adjusted Deferral Amount.

 

(i)            Except as expressly provided in subparagraph (b)(ii), (iii),
(iv) or (v) below (if applicable), Tenant shall not be required to make any
repayment with respect to the Adjusted Deferral Amount prior to July 1, 2010. 
If as of June 30, 2010 the Adjusted Deferral Amount has not been paid in full
and none of the events described in subparagraph (b)(ii), (iii) or (iv) below
has occurred, then (A) on July 1, 2010, Tenant shall make a lump-sum payment to
Landlord in an amount equal to the then applicable Delay Period Adjustment
Amount (which amount the parties agree will be $1,262,630 as of June 30, 2010 if
there are no prepayments of any portion of the Adjusted Deferral Amount prior to
that date), and (B) Tenant shall pay the entire remaining balance of the
Adjusted Deferral Amount (which should, in the absence of any prepayments, be
equal to the initial Deferral Amount as specified above) in equal monthly
installments of $173,498 per month for forty-seven (47) months (the same payment
terms previously in effect under the Third Amendment), including interest
accruing at nine percent (9%) per annum from July 1, 2010 on the unpaid portion
of the Adjusted Deferral Amount remaining outstanding from time to time.  Such
monthly payments shall be due, together with all minimum monthly rent and all
other additional rent otherwise payable under the Lease, on the first day of
each calendar month beginning on July 1, 2010 and continuing through and
including May 1, 2014.  The rent schedule set forth in Exhibit A attached hereto
and incorporated herein by this reference sets forth, for purposes of
illustration, the modified rent schedule that would be applicable under this
Amendment if this subparagraph (b)(i) applies and no prepayments of the Adjusted
Deferral Amount are made by Tenant prior to July 1, 2010.  In the event of any
prepayment after

 

2

--------------------------------------------------------------------------------


 

June 30, 2010 of less than the entire then remaining balance of the Adjusted
Deferral Amount and interest thereon, the unpaid Adjusted Deferral Amount and
accrued interest shall be recalculated (after giving effect to such prepayment)
and the required monthly amortization payment under this
subparagraph (b)(i) shall be recalculated to provide for a level amortization of
such recalculated Adjusted Deferral Amount, with interest at nine percent (9%)
per annum, compounded monthly, over the number of full calendar months remaining
from the date of such prepayment (beginning with the first full calendar month
following the actual prepayment date) through and including May 2014.

 

(ii)           If a Capital Event (as defined below) occurs prior to July 1,
2010 and the Transaction Consideration (as defined below) received pursuant to
or in connection with such Capital Event is $200 million or more, then within
forty-five (45) business days after the closing of such Capital Event, Tenant
shall pay Landlord a lump-sum payment equal to the entire then outstanding
Adjusted Deferral Amount, in full and final satisfaction of Tenant’s payment
obligations under this subparagraph (b).

 

(iii)         If a Capital Event occurs prior to July 1, 2010 and the
Transaction Consideration received pursuant to or in connection with such
Capital Event is less than $200 million but greater than or equal to $100
million, then (A) within forty-five (45) business days after the closing of such
Capital Event, Tenant shall pay Landlord a lump-sum payment equal to fifty
percent (50%) of the then outstanding Adjusted Deferral Amount, and (B) on or
before July 1, 2011, Tenant shall pay Landlord a further lump-sum payment equal
to the entire remaining balance of the Adjusted Deferral Amount, which for this
purpose shall be deemed to continue to increase at the rate of twelve percent
(12%) per annum, compounded monthly, from the date when the first lump-sum
payment was made pursuant to clause (A) above through and including June 30,
2011, which payments in the aggregate shall constitute full and final
satisfaction of Tenant’s payment obligations under this subparagraph (b).

 

(iv)          If a Capital Event occurs prior to July 1, 2010 and the
Transaction Consideration received pursuant to or in connection with such
Capital Event is less than $100 million but greater than or equal to $50
million, then Tenant shall make payments to Landlord in the same manner and same
amounts required under subparagraph (b)(i) above, except that the lump-sum
payment described in clause (A) of subparagraph (b)(i) shall be made on or
before the first day of the calendar month following the month in which such
Capital Event occurs, and the monthly payments described in clause (B) of
subparagraph (b)(i) shall commence on the first day of the calendar month
following the month in which such Capital Event occurs and shall continue for a
total of forty-seven (47) calendar months, including the month in which the
first such monthly payment is made.

 

(v)            If more than one Capital Event occurs prior to July 1, 2010, then
the Transaction Consideration received pursuant to or in connection with all
such Capital Events shall be aggregated, on a cumulative basis, for purposes of
applying subparagraphs (b)(ii), (iii) and (iv) above and the governing payment
provisions shall be those set forth in the subparagraph applicable to a Capital
Event with Transaction Consideration equal to such aggregate amount, effective
as of the closing of the later or last such Capital Event to occur, with Tenant
receiving a credit against its payment obligations under such governing payment
provisions to the extent of any payments already made by Tenant to Landlord
pursuant to the earlier-occurring Capital Event(s).

 

3

--------------------------------------------------------------------------------


 

(c)           The unpaid balance of the Adjusted Deferral Amount (and interest
accrued thereon, if applicable) may be prepaid by Tenant voluntarily at any
time, in whole or in part, without penalty, in Tenant’s sole discretion,
provided that at the time of such prepayment Tenant is current in its payments
with respect to all monetary obligations under the Lease.  Any such prepayment,
after all other monetary obligations of Tenant under the Lease have been brought
current, shall be applied first to accrued interest (if any), then to the unpaid
balance (if any) of the Delay Period Adjustment Amount, and then to the
remaining balance of the Adjusted Deferral Amount.  In the event of any such
prepayment made after amortization payments have commenced on July 1, 2010
pursuant to subparagraph (b)(i) above, there shall be a recalculation of the
required amortization payments (after giving effect to the prepayment) as
provided in the final sentence of such subparagraph (b)(i).

 

(d)           For purposes of this Amendment, the term “Capital Event” means any
of the following:  (i) receipt by Tenant of cash or cash-equivalent
consideration in exchange for an issuance of equity securities by Tenant
(including, but not limited to, an issuance of warrants, options or other
securities exercisable for or convertible into equity securities of Tenant), or
in exchange for issuance by Tenant of a note or other debt security convertible
into equity securities of Tenant; (ii) receipt by Tenant of cash or
cash-equivalent consideration pursuant to a product license by Tenant;
(iii) receipt by Tenant of cash or cash-equivalent consideration pursuant to a
strategic partnership, joint venture, collaboration or other similar arrangement
with another person or entity; or (iv) occurrence of any merger, consolidation,
reorganization, sale of assets, sale of stock or other similar transaction in
which a material part of the consideration received by Tenant or by any of its
equity security holders in connection with such transaction consists of cash or
cash-equivalent consideration.  The term “Transaction Consideration” means, with
respect to a Capital Event, the aggregate cash and cash-equivalent consideration
received collectively by Tenant and, in the case of a Capital Event defined in
clause (iv) of the preceding sentence, by Tenant’s equity security holders
pursuant to or in connection with such Capital Event.

 

2.             Cancellation and Issuance of Warrants.  HCP Estates USA Inc., a
Delaware corporation (“HCP Estates”), is an affiliate of Landlord and is the
holder of Warrant No. CS-23A, issued by Tenant and dated as of February 26,
2009, for the purchase of 100,000 shares of Tenant’s common stock (the “Existing
Warrant”), although physical possession of the original Existing Warrant is
presently maintained by Tenant (for the benefit of HCP Estates).  Concurrently
with the mutual execution of this Amendment, (a) Tenant shall execute, issue and
deliver to Landlord or Landlord’s nominee (which Landlord presently anticipates
will be HCP Life Science REIT, Inc., a Maryland corporation and an affiliate of
Landlord) a Warrant dated as of the date of execution of this Amendment, in the
same form as the Existing Warrant (except with such modifications as are
reasonably necessary to reflect any new or different terms specified in this
Amendment), for 200,000 shares of Tenant’s Common Stock (the “New Warrant”), and
(b) the Existing Warrant (presently in Tenant’s possession as noted above) shall
be automatically cancelled and shall be of no further force or effect.  The New
Warrant shall be exercisable at any time from the issue date through the seventh
(7th) anniversary of the issue date, inclusive.  Neither the issuance nor the
exercise of the New Warrant shall result in any credit against any monetary
obligations of Tenant under the Lease or under this Amendment.  The exercise
price per share under the New Warrant, to be inserted at the time of issuance,
shall be equal to the average closing price of Tenant’s Common Stock for the
three (3) business days immediately preceding the execution date of this
Amendment.

 

4

--------------------------------------------------------------------------------


 

3.             Usury Laws Not Applicable.

 

(a)           The parties are entering into this Amendment in reliance upon
their mutual understanding and agreement that the California usury laws are not
applicable to the transactions contemplated by this Amendment, including (but
not limited to) the deferral and repayment provisions contained herein and the
manner in which Tenant’s repayment obligation is calculated.  Without limiting
the generality of the foregoing, the parties acknowledge and agree that the
relationship established by the Lease is fundamentally a real property leasing
relationship and does not involve a lending or borrowing of money as between
Landlord and Tenant, and that the modified rent structure and repayment
obligations set forth in this Amendment are part of the negotiated consideration
for Tenant’s leasing of the Premises (as defined in the Lease).

 

(b)           If, notwithstanding the intention and understanding of the parties
as set forth above, it is determined at any time or under any circumstances
pursuant to a final judgment by a court of competent jurisdiction that (i) the
provisions of this Amendment are subject to the California usury laws, (ii) no
exemption from such usury laws is available for the transactions contemplated in
this Amendment and (iii) the fulfillment of any provision of this Amendment
would result in Landlord receiving or being deemed to receive interest at a rate
exceeding the highest lawful rate permissible under applicable California usury
laws, then (A) the relevant provisions of this Amendment shall be automatically
amended in such a manner as to reduce Tenant’s monetary obligations hereunder to
the maximum limit permissible under applicable California usury laws, and (B) to
the extent Landlord has actually received amounts determined by such court to
constitute interest in an amount in excess of the highest lawful rate, then the
amount that would otherwise constitute excessive interest shall instead be
deemed to be applied in reduction of the unpaid principal balance of Tenant’s
obligations under this Amendment rather than being a payment of interest under
this Amendment, or, if such excessive interest exceeds the unpaid principal
balance of Tenant’s obligations under this Amendment, then such excess amount
shall be refunded to Tenant.

 

4.             No Brokers.  Each party respectively (i) represents and warrants
that no broker represented or acted for such party in connection with the
consummation of this Amendment or of the transactions contemplated herein, and
(ii) agrees to indemnify, defend and hold the other party harmless against any
liability, cost or expense, including (but not limited to) reasonable attorneys’
fees, arising out of any claims for brokerage commissions or other similar
compensation by any broker or agent alleging to have represented or acted on
behalf of the indemnifying party in connection with this Amendment and the
transactions contemplated herein.

 

5.             Entire Agreement; Confidentiality.  This Amendment constitutes
the entire agreement between Landlord and Tenant regarding the subject matter
hereof and supersedes all prior negotiations, discussions, terms sheets,
letters, understandings and agreements, whether oral or written, between the
parties with respect to such subject matter (other than the Lease itself, as
expressly amended hereby).  The parties agree that all correspondence, terms
sheets, drafts, letters, communications, understandings and agreements (if any),
whether oral or written, exchanged or reached between them prior to the
execution of this Amendment and relating in any way to the subject matter of
this Amendment, and all information contained in any of the

 

5

--------------------------------------------------------------------------------


 

foregoing (except insofar as any such information is expressly set forth in this
Amendment itself), are and shall remain confidential information and shall not
be disclosed by either party or its respective agents or employees to any other
person or entity, except that either party may disclose such confidential
information to its respective employees, agents and financial and legal
consultants provided that (a) such disclosure is reasonably necessary to advance
or protect the disclosing party’s interests and (b) the disclosing party advises
such recipients of the confidential nature of such information and requires them
to respect and maintain the confidentiality thereof.

 

6.             No Other Modifications.  Except as otherwise expressly provided
herein, the terms and provisions of the Lease are unmodified and remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. Four as of the
date first set forth above, effective as of the Effective Date.

 

 

LANDLORD:

HCP BTC, LLC (formerly known as Slough BTC, LLC), a Delaware limited liability
company

 

 

 

By:

HCP ESTATES USA INC. (formerly known as Slough Estates USA Inc.), a Delaware
corporation, Its Managing Member

 

 

 

 

 

 

By:

/s/ Jonathan M. Bergschneider

 

 

Name:

Jonathan M. Bergschneider

 

 

Title:

Senior Vice President

 

 

 

 

TENANT:

RIGEL PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ James M. Gower

 

Name:

James M. Gower

 

Title:

Chief Executive Officer

 

 

 

 

 

By:

/s/ Ryan Maynard

 

Name:

Ryan Maynard

 

Title:

Chief Financial Officer

 

Attachment:

Exhibit A                Adjusted Rent Schedule (Subparagraph 1(b)(i))

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

Adjusted Rent Schedule (Subparagraph 1(b)(i))

 

Pursuant to Subparagraph 1(b)(i) of the foregoing Amendment, the schedule of
current monthly minimum rental payments for Months 73 through 180 of the Lease
term (2/1/09 through 1/31/18) would be as follows, assuming no prepayments of
the Adjusted Deferral Amount by Tenant prior to July 1, 2010:

 

Months

 

Previously
Scheduled Monthly
Rent (per Lease) *

 

Additional Monthly
Rent (per Amendment,
Subparagraph 1(b)(i))

 

Total Adjusted
Monthly Rent

 

 

 

 

 

 

 

 

 

073 — 084

(2/1/09 — 1/31/10)

 

$

1,203,153

 

none

 

$

1,203,153

 

 

 

 

 

 

 

 

 

085 — 089

(2/1/10 — 6/30/10)

 

$

1,025,154

 

none

 

$

1,025,154

 

 

 

 

 

 

 

 

 

090 (7/1/10)

 

$

1,025,154

 

$

1,436,128

 

$

2,461,282

 

 

 

 

 

 

 

 

 

091 — 096

(8/1/10 — 1/31/11)

 

$

1,025,154

 

$

173,498

 

$

1,198,652

 

 

 

 

 

 

 

 

 

097 — 108

(2/1/11 — 1/31/12)

 

$

1,066,548

 

$

173,498

 

$

1,240,046

 

 

 

 

 

 

 

 

 

109 — 120

(2/1/12 — 1/31/13)

 

$

1,109,686

 

$

173,498

 

$

1,283,184

 

 

 

 

 

 

 

 

 

121 — 132

(2/1/13 — 1/31/14)

 

$

1,154,583

 

$

173,498

 

$

1,328,081

 

 

 

 

 

 

 

 

 

133 — 136

(2/1/14 — 5/31/14)

 

$

1,199,781

 

$

173,498

 

$

1,373,279

 

 

 

 

 

 

 

 

 

137 — 144

(6/1/14 — 1/31/15)

 

$

1,199,781

 

none

 

$

1,199,781

 

 

 

 

 

 

 

 

 

145 — 156

(2/1/15 — 1/31/16)

 

$

1,248,232

 

none

 

$

1,248,232

 

 

 

 

 

 

 

 

 

157 — 168

(2/1/16 — 1/31/17)

 

$

1,298,481

 

none

 

$

1,298,481

 

 

 

 

 

 

 

 

 

169 — 180

(2/1/17 — 1/31/18)

 

$

1,350,544

 

none

 

$

1,350,544

 

 

--------------------------------------------------------------------------------

* Excludes amortization amounts that would have been payable under Amendment
No. Three, to reflect the further deferral of such amounts pursuant to this
Amendment.

 

--------------------------------------------------------------------------------